DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites the limitation of a “control circuit” wherein it is known in the art, and as per applicant’s disclosure in ¶ [0028] and ¶ [0029], that a control circuit is a computer system comprising a processor and non-volatile memory which can execute programming.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structures required to allow for the vehicle to be “automatically” identified and for reception of signals communicated from the vehicle. Essentially, the claim is omitting the control circuit (as defined above) which allows for the method being claim to function.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art fails to disclose or make obvious an oil change system in which an evacuation system connects with a first quick 
Oil extractors are known in the art to make use of an electronic or manual system to extract oil from a vehicle system, such as shown in Ezvid (“10 Best Fluid Evacuators 2019,” Ezvid Wiki, https://www.youtube.com/watch?v=3MabMZcdw-o, Dec. 6th, 2018).
Evans (US 6,286,626) discloses an automatic oil change system which makes use of pump 40, containers 50 60, and tubing 22, controlled by a controller 42 to draw oil from the oil pan 8 into used oil container 50, then reverse the pump 40 to refill pan 8 with new oil from a new oil container 60. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747